Citation Nr: 1429133	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-47 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, and if so, whether service connection is warranted.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1973 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In April 2008, the RO denied service connection for tinnitus.  In December 2009, the RO denied service connection for right and left knee disorders.

The issues of entitlement to service connection for tinnitus and for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied service connection for a right knee disorder and a left knee disorder.  The Veteran did not appeal.

2.  Evidence associated with the record since the RO's April 2008 decision is new and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raise a reasonable possibility of substantiating the claims of entitlement to service connection for right and left knee disorders.  

3.  The Veteran's left knee disorder is as likely as not related to his active duty service.



CONCLUSIONS OF LAW

1.  The RO's April 2008 rating decision that service connection for a right knee disorder and a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been submitted to reopen the claims for service connection for right and left knee disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

In April 2008, the RO, in pertinent part, denied service connection for right and left knee disorders.  The Veteran was notified of this decision and of his appellate rights by letter dated April 18, 2008.  He did not appeal the determination concerning his knees.  Therefore, the April 2008 rating decision is final as to the issue of service connection for right and left knee disorders.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Here, the Board finds that new and material evidence has been received since the April 2008 rating decision.  Therefore, the claims for service connection for right and left knee disorders are reopened.

With respect to the left knee, the Veteran has asserted that his left knee disorder is related to his active duty service.  During service, an April 1993 bone scan showed findings consistent with mild stress reactions in the knees.  His August 1993 retirement examination notes "trick" or locked knee, and complaints that the Veteran's knees "lock up from time to time during sedentary moments after physical training and working on armored vehicles."  

Post-service treatment records include a February 1994 treatment record with an impression of mild degenerative joint disease of the left knee, just three months after the Veteran's  separation from service.  A March 1994 study of the left knee showed degenerative changes in the anterior and posterior horns of the medial meniscus and the posterior horn of the lateral meniscus.  The Veteran is currently shown to have mild degenerative changes in the left knee and chondromalacia in all three compartments.  See VA treatment record, dated June 11, 2009.

Given the left knee complaints and findings in service, in addition to the proximity in time to service of the diagnoses of a left knee disorder, the Board resolves doubt in the Veteran's favor and finds that service connection is warranted for his left knee disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been submitted, the claims for service connection for left and right knee disorders are reopened.

Service connection for a left knee disorder is granted.


REMAND

The Board sincerely regrets the delay that inevitably will result from the remand of these claims, but it is necessary to ensure there is a complete record and so the appellant is afforded every possible consideration.

The Veteran claims he has tinnitus due to hazardous noise exposure in service, and that a private ear, nose, and throat specialist related his tinnitus to his in-service noise exposure.  While a report from an ear, nose, and throat specialist is of record, and it does document in-service noise exposure and ringing in the ears, it does not relate the two.  Therefore, a remand is necessary to ensure that all treatment records from this provider have been obtained.

In addition, the Veteran also asserts his right knee disorder is due to his active service.  As noted previously, his retirement examination mentions a "trick" or locked knee.  In addition, an April 1993 bone scan has a notation of a mild stress reaction in knees bilaterally.  The Veteran is currently diagnosed with right knee degenerative joint disease.  Therefore, a VA examination is necessary to determine whether the Veteran's current right knee disorder is related to his active duty service.

All current treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Michael J. Lanser, dated since June 2007; from Christus Spohn Health System, dated since June 2006; and from Orthopaedic Associates of Corpus Christi, dated since May 2006.

2.  Ask the Veteran to identify any other ear, nose, and throat or audiology specialists he has seen since November 1993, and make arrangements to obtain all records that he adequately identifies.  

3.  As noted above, the Veteran stated that a private ear, nose, and throat specialist related his tinnitus to his in-service noise exposure.  He should be asked to identify this doctor and provide a release so that VA may obtain his complete treatment records.  He should also be advised that he may submit a medical opinion from this doctor relating his current tinnitus to his in-service noise exposure.  

4.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since June 2009.

5.  After the above development has been completed, schedule the Veteran for a VA examination of his right knee.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all right knee disabilities found to be present.

In regard to any diagnosed right knee disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the complaints of a "trick" or locked knee at separation in August 1993, the April 1993 bone scan showing a mild stress reaction in knees, and/or the duties and activities performed by the Veteran during service (i.e., running, jumping, climbing, squatting, lifting heavy weight, working on armored vehicles, and any other activities that caused stress on his knees in service).

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions request, it must be returned to the providing examiner for corrective action.

7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


